Citation Nr: 1515543	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-04 437	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968, including service in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Atlanta, Georgia (RO).  

Although the January 2013 Statement of the Case included the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Veteran clearly noted in his January 2013 substantive appeal that he was only appealing the issues listed on the title page.  Consequently, despite the fact that the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities were included in the January 2014 VA Form 8, Certification of Appeal, they are not included herein because the Veteran specifically excluded them in his January 2013 substantive appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).

The issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is associated with an 
in-service stressor which is related to fear of hostile military activity.

2.  The Veteran does not have ED that is causally related to his military service or that is caused or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for ED are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the February 2010 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the Veteran's ED, with nexus opinion, was obtained in August 2010; and there are relevant nexus opinions on file related to the claim for service connection for PTSD.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination and opinion obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has ED due to service-connected disability.  The medical evidence related to the Veteran's claim for service connection for PTSD is also adequate for adjudication.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  



Analysis of the Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


PTSD

 Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In Cohen v. Brown, the Court held that "a clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria both as to the adequacy of the symptomatology and the sufficiency of the stressor.  10 Vet. App. 128, 140 (1997).

The Veteran contends that he was exposed to numerous stressors during his military service which caused his current PTSD, including fearing for his life during his service in Vietnam due to exposure to enemy rocket and mortar fire.  The evidence shows that the Veteran was in Vietnam as a Communications Center Specialist with the 1879 Communications Squadron at Nha Trang Air Force Base, Vietnam, from November 1967 to May 1968.  Records show that Nha Trang Air Base was attacked three times during the Veteran's tour of duty in Vietnam.  Consequently, the stressor of combat exposure is conceded.

The Veteran's service treatment records reveal that he complained on his May 1968 separation evaluation that he had depression or excessive worry because of his father's poor health.  No psychiatric disorder was diagnosed.

The Veteran's complained on VA evaluation in December 2008 included insomnia and nightmares.  No psychiatric disability was included in the diagnoses.

VA treatment records for February and September 2009 included a diagnosis of depression.

According to a September 2010 statement from a VA psychologist, the Veteran had been seen in the clinic since March 2010 for individual and group therapy related to PTSD.  It was noted that the Veteran experienced combat, as well as the death of comrades and friends.  According to this opinion, the Veteran's psychiatric symptoms, including irritability, depression, and recurring nightmares, have been consistent over the years and can be traced back to his return from Vietnam.  PTSD was diagnosed.

According to a VA psychiatric evaluation in October 2010, which included review of the record, the Veteran did not meet the criteria for a diagnosis of PTSD.  A mood disorder was diagnosed, and it was concluded that this mood disorder was less likely as not caused by or the result of actual or threatened serious injury or death because minimal symptoms were reported and there was no objective evidence of functional impairment based on a mental disorder.

According to an October 2011 statement from the Veteran's wife, who met the Veteran in 1993, he has had psychiatric problems related to PTSD since she has known him.

VA Psychiatric Medical Management records dated from September 2013 to November 2014 reveal diagnoses that include chronic PTSD.

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes, as provided by a VA psychologist in September 2010.  See 38 C.F.R. § 4.125.  The evidence of record does not reveal that the Veteran engaged in combat with the enemy, as the Veteran's service personnel records give no evidence of participation in combat, and the Veteran does not allege that he engaged in combat with the enemy.  Further, there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service, which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted above, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The evidence of record shows that the Veteran participated in several military campaigns while serving in Vietnam, including the Tet offensive.  As part of these campaigns, he contends that he was subjected to enemy rocket and mortar fire that resulted in his fear of hostile military or terrorist activity.  Although the October 2010 VA physician's opinion concluded that the Veteran's PTSD was "combat related," the stressors upon which the VA examiner's diagnosis of PTSD was based appears to include those stressors relating to the Veteran's fear of hostile military or terrorist activity, and not actual combat with the enemy.  Therefore, even though the VA psychiatrist appears to have linked the Veteran's PTSD to combat, the stressors reported by the Veteran suggestive of combat do not, in fact, show that the Veteran engaged in combat with the enemy.  The stressors upon which the diagnosis of PTSD is based are the stressors which are related to the Veteran's fear of hostile military or terrorist activity.  Moreover, reference to PTSD symptoms due to Vietnam-related stressors was also provided in February 2014 by the VA psychologist who had treated the Veteran since August 2013.  Accordingly, the October 2010 and February 2014 opinions are sufficient to establish that the claimed stressors reported involving fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD. 

Moreover, the Veteran's stressors are consistent with the places, types, and circumstances of his service, as his service personnel records reflect that he worked in Army communications in support of Phases II, III, and IV of the Vietnam Counteroffensive and the Vietnam Tet Offensive.  The Board finds no reason to question the credibility of the Veteran's statements regarding his exposure to rockets and mortar fire during service and his resulting fear and terror.  Accordingly, in accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3) , effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Therefore, there is competent and credible evidence of record which establishes the occurrence of the Veteran's claimed stressors that relate to the Veteran's fear of hostile military or terrorist activity, as well as VA opinions confirming that the claimed stressors are adequate to support a diagnosis of PTSD. 

Although there is an October 2010 VA examiner's opinion against the claim, the Board notes that this opinion is not as probative as the opinions in favor of the claim because it incorrectly reports that the Veteran's service treatment records do not show any evidence of a mental disability even though the Veteran noted nervous trouble on his August 1968 separation medical history report.  Additionally, the October 2010 opinion against the claim did not discuss the earlier September 2010 VA psychiatric opinion in favor of the claim.

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ED

The Veteran contends that he has ED as secondary to his service-connected heart condition.  

Service connection for coronary artery disease, status post coronary artery bypass graft and myocardial infarction was established by rating decision in November 2010, which assigned a 10 percent rating effective February 1, 2010.  A January 2011 rating decision granted a 30 percent rating for heart disease effective December 8, 2010.  A November 2013 Decision Review Officer's decision granted a 30 percent evaluation for heart disease from February 2, 2010 through December 26, 2010, a 60 percent evaluation from December 27, 2010 through August 28, 2011, a 100 percent evaluation from August 29, 2011 through October 31, 2011, and a 60 percent evaluation beginning January 22, 2013.

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of ED, including on separation evaluation in May 1968.  

The diagnoses on VA evaluation in December 2008 included partial erectile dysfunction.

According to a VA evaluation dated in August 2010, which included review of the claims files, the Veteran had heart disease, for which he was taking medication.  It was noted that the Veteran's ED began approximately one year prior to the evaluation.  After examination of the Veteran and review of the record, the examiner opined that the Veteran's ED was less likely as not due to his heart condition, based on the examiner's review of the medical literature, review of the medical evidence of record, and clinical experience.  

There is no evidence of ED until many years after service discharge and no medical evidence linking the Veteran's post-service ED to service.  With respect to the Veteran's contention that his ED is secondary to his service-connected heart condition, the only opinion on file, which is based on examination of the Veteran, a review of the evidence, and a review of the medical literature, is against the claim.  Consequently, the Board finds that the evidence does not relate the Veteran's current ED to service or to the Veteran's service-connected heart condition.  

Although the Veteran is competent to report his subjective ED symptoms, he is not competent to report that he has ED due to service.  The diagnosis of ED and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.    


Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for ED, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for ED is denied.


REMAND

Although an August 2010 VA opinion, and a December 2010 addendum, from a VA audiologist found that the Veteran's current hearing loss and tinnitus were not as likely as not related to service acoustic trauma, the rationale for these opinions relied on the absence of hearing loss in service treatment records, without a discussion of his current audiogram.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  With respect to the claim for entitlement to service connection for tinnitus, although the Veteran indicated in his January 2011 notice of disagreement that his tinnitus began in service, he reported on VA compensation and pension evaluation in December 2008 that his tinnitus in the right ear began in the 1970s.  Therefore, additional development is also warranted on the issues of entitlement to service connection for hearing loss and tinnitus prior to Board adjudication.

With respect to the claim for service connection for hypertension, there is no nexus opinion on file on whether the Veteran's post-service diagnosis of hypertension is causally related to service or is secondary to his service-connected heart condition.  Consequently, the Board finds that additional development is warranted prior to final Board adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an evaluation by an audiologist to determine whether his current hearing loss and tinnitus are related to service noise exposure.  A copy of the claims files must be provided to the examiner in conjunction with the examination.  After review of the record and evaluation of the Veteran, the examiner will provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus began in service, we caused by service, or are otherwise related to service.  Any negative opinion should not be based solely on the absence of hearing loss in service.  

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term "as likely as not "does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.
2.  The AMC/RO will also schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has hypertension due to service or to service-connected disability.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  After review of the record and evaluation of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by a service-connected disability, to include his service-connected coronary artery disease.

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The reviewer/examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss, for bilateral tinnitus, and for hypertension.  If any benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


